     Case 2:19-cv-00848-MCE-DMC Document 53 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIM DAVIS,                                        No. 2:19-CV-0848-MCE-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    MARION SPEARMAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 48, for a stay of

19   proceedings. Defendants have filed an opposition.

20                  Plaintiff seeks an order staying these proceedings for an unspecified period of time

21   due to prison restrictions related to Covid-19. See ECF No. 48. The Court agrees with

22   Defendants that Plaintiff has not shown good cause for a blanket stay of all proceedings. See

23   ECF No. 51. The Court will, however, entertain reasonable requests for extensions of time and

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:19-cv-00848-MCE-DMC Document 53 Filed 11/23/20 Page 2 of 2


 1   modification of the schedule for this litigation as the need arises. In the meantime, Plaintiff’s

 2   motion for a stay is denied.

 3                  IT IS SO ORDERED.

 4

 5   Dated: November 20, 2020
                                                            ____________________________________
 6                                                          DENNIS M. COTA
 7                                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
